STATE OF LOUISIANA

                  COURT OF APPEAL, FIRST CIRCUIT

STATE      OF     LOUISIANA                                              NO.    2022   KW   0073


VERSUS


CODY    C.      DANTIN                                                  APRIL     22,       2022




In   Re:           Cody    C.    Dantin,       applying      for   supervisory    writs,      17th
                   Judicial           District      Court,    Parish    of     Lafourche,      No.

                   574, 960.




BEFORE:            WHIPPLE,      C. J.,    PENZATO     AND   HESTER,   JJ.


        WRIT       DENIED.


                                                     VGW
                                                     AHP

                                                     CHH




COURT        OF   APPEAL,       FIRST     CIRCUIT




              A - Sryj
           DEPUTY    CLERK       OF    COURT
                   FOR    THE    COURT